

116 HR 7078 IH: Evaluating Disparities and Outcomes of Telehealth During the COVID–19 Emergency Act of 2020
U.S. House of Representatives
2020-06-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7078IN THE HOUSE OF REPRESENTATIVESJune 1, 2020Ms. Kelly of Illinois (for herself, Mr. Bishop of Georgia, Ms. Jackson Lee, Ms. Sewell of Alabama, Mr. Thompson of Mississippi, Ms. Fudge, Mr. Butterfield, Mr. Payne, Ms. Lee of California, and Mr. Cohen) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo study the effects of changes to telehealth under the Medicare and Medicaid programs during the COVID–19 emergency.1.Short titleThis Act may be cited as the Evaluating Disparities and Outcomes of Telehealth During the COVID–19 Emergency Act of 2020 or the EDOT Act of 2020.2.Study on the effects of changes to telehealth under the Medicare and Medicaid programs during the COVID–19 emergency(a)In generalNot later than 1 year after the end of the emergency period described in section 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)(B)), the Secretary of Health and Human Services (in this section referred to as the Secretary) shall conduct a study and submit to the Committee on Energy and Commerce and the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate an interim report on any changes made to the provision or availability of telehealth services under part A or B of title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) during such period. Such report shall include the following:(1)A summary of utilization of all health care services furnished under such part A or B during such period, including the number of telehealth visits (broken down by the number of such visits furnished via audio-visual technology, the number of such visits furnished via audio-only technology, and the number of such visits furnished by a Federally qualified health center, rural health clinic, or community health center, respectively, if practicable), in-person outpatient visits, inpatient admissions, and emergency department visits. (2)A description of any changes in utilization patterns for the care settings described in paragraph (1) over the course of such period compared to such patterns prior to such period.(3)An analysis of utilization of telehealth services under such part A or B during such period, broken down by race and ethnicity, geographic region, and income level (as measured directly or indirectly, such as by patient’s zip code tabulation area median income as publicly reported by the United States Census Bureau), and of any trends in such utilization during such period, so broken down. Such analysis may not include any personally identifiable information or protected health information.(4)A description of expenditures and any savings under such part A or B attributable to use of such telehealth services during such period.(5)A description of any instances of fraud identified by the Secretary, acting through the Office of the Inspector General or other relevant agencies and departments, with respect to such telehealth services furnished under such part A or B during such period and a comparison of the number of such instances with the number of instances of fraud so identified with respect to in-person services so furnished during such period.(6)A description of any privacy concerns with respect to the furnishing of such telehealth services (such as cybersecurity or ransomware concerns), including a description of any actions taken by the Secretary, acting through the Health Sector Cybersecurity Coordination Center or other relevant agencies and departments, during such period to assist health care providers secure telecommunications systems.(b)InputIn conducting the study and submitting the report under subsection (a), the Secretary—(1)may—(A)consult with relevant stakeholders (such as patients, minority or tribal groups, medical professionals, hospitals, State medical boards, State nursing boards, the Federation of State Medical Boards, National Council of State Boards of Nursing, medical professional employers (such as hospitals, medical groups, staffing companies), telehealth groups, health professional liability providers, public and private payers, and State leaders); and(B)solicit public comments on such report before the submission of such report; and(2)shall endeavor to include as many racially, ethnically, geographically, and professionally diverse perspectives as possible.(c)Final reportNot later than December 31, 2024, the Secretary shall—(1)update and finalize the interim report under subsection (a); and(2)submit such updated and finalized report to the committees specified in such subsection.(d)Grants for Medicaid reports(1)In generalNot later than 2 years after the end of the emergency period described in section 1135(g)(1)(B) of the Social Security Act (42 U.S.C.1320b–5(g)(1)(B)), the Secretary shall award grants to States with a State plan (or waiver of such plan) in effect under title XIX of the Social Security Act (42 U.S.C. 1396r) that submit an application under this subsection for purposes of enabling such States to study and submit reports to the Secretary on any changes made to the provision or availability of telehealth services under such plans (or such waivers) during such period.(2)EligibilityTo be eligible to receive a grant under paragraph (1), a State shall—(A)provide benefits for telehealth services under the State plan (or waiver of such plan) in effect under title XIX of the Social Security Act (42 U.S.C. 1396r);(B)be able to differentiate telehealth from in-person visits within claims data submitted under such plan (or such waiver) during such period; and(C)submit to the Secretary an application at such time, in such manner, and containing such information (including the amount of the grant requested) as the Secretary may require.(3)Use of fundsAn State shall use amounts received under a grant under this subsection to conduct a study and report findings regarding the effects of changes to telehealth services offered under the State plan (or waiver of such plan) of such State under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) during such period in accordance with paragraph (4).(4)Reports(A)Interim reportNot later 1 year after the date a State receives a grant under this subsection, the State shall submit to the Secretary an interim report that—(i)details any changes made to the provision or availability of telehealth benefits (such as eligibility, coverage, or payment changes) under the State plan (or waiver of such plan) of the State under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) during the emergency period described in paragraph (1); and(ii)contains—(I)a summary and description of the type described in paragraphs (1) and (2), respectively, of subsection (a); and(II)to the extent practicable, an analysis of the type described in paragraph (3) of subsection (a),except that any reference in such subsection to such part A or B shall, for purposes of subclauses (I) and (II), be treated as a reference to such State plan (or waiver). (B)Final reportNot later than 3 years after the date a State receives a grant under this subsection, the State shall update and finalize the interim report and submit such final report to the Secretary.(C)Report by SecretaryNot later than the earlier of the date that is 1 year after the submission of all final reports under subparagraph (B) and December 31, 2028, the Secretary shall submit to Congress a report on the grant program, including a summary of the reports received from States under this paragraph.(5)Modification authorityThe Secretary may modify any deadline described in paragraph (4) or any information required to be included in a report made under this subsection to provide flexibility for States to modify the scope of the study and timeline for such reports.(6)Technical assistanceThe Secretary shall provide such technical assistance as may be necessary to a State receiving a grant under this subsection in order to assist such state in conducting studies and submitting reports under this subsection.(7)StateFor purposes of this subsection, the term State means each of the several States, the District of Columbia, and each territory of the United States.(e)Authorization of appropriations(1)MedicareFor the purpose of carrying out subsections (a) through (c), there are authorized to be appropriated such sums as may be necessary for each of the fiscal years 2020 through 2024.(2)MedicaidFor the purpose of carrying out subsection (d), there are authorized to be appropriated such sums as may be necessary for each of the fiscal years 2022 through 2028.